467 S.E.2d 703 (1996)
342 N.C. 651
Louise T. BEAM and Thomas Andrew Carl Hall, Trustee for William Carl Hall and wife, Helen Lee Hall
v.
David Franklin KERLEE.
No. 506P95.
Supreme Court of North Carolina.
February 8, 1996.
Everette C. Carnes, Marion, for Beam et al.
*704 Stephen R. Little, Marion, for Kerlee.
Prior report: 120 N.C.App. 203, 461 S.E.2d 911.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of February 1996."